                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 1 of 20 Page ID #:1




                                                           1   AKERMAN LLP
                                                               ALICIA Y. HOU (SBN 254157)
                                                           2   E-mail: alicia.hou@akerman.com
                                                               HALEY C. GREENBERG (SBN 307475)
                                                           3   E-mail: haley.greenberg@akerman.com
                                                               601 W. Fifth Street, Suite 300
                                                           4   Los Angeles, CA 90071
                                                               Telephone: (213) 688-9500
                                                           5   Facsimile: (213) 627-6342
                                                           6   P.C.WOO & ZHONGLUN W.D. LLP
                                                               JIE LIAN (SBN 273146)
                                                           7   19th Floor, Times Financial Center
                                                               4001 Shennan Avenue
                                                           8   Futian District, Shenzhen, PR China 518048
                                                               Telephone: (+86) 1360 115 9239
                                                           9   Facsimile: (+86 755) 8831 9191
                                                               E-Mail: lianjie@zlwd.com
                                                       10
                                                               Attorneys for Plaintiff
                                                       11      800 COLUMBIA PROJECT COMPANY, LLC
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071




                                                                                    UNITED STATES DISTRICT COURT
                 601 W. FIFTH STREET.SUITE 300




                                                       13
AKERMAN LLP




                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                       14
                                                       15      800 COLUMBIA PROJECT                        Case No.   2:21-cv-1287
                                                               COMPANY, LLC, a Washington limited
                                                       16      liability company;
                                                                                                           COMPLAINT FOR:
                                                       17                   Plaintiff,
                                                                                                           (1) FRAUD
                                                       18
                                                                   v.
                                                       19                                                (2) VIOLATION OF CAL.
                                                       20      CMB WING LUNG BANK, LTD., a COMMERCIAL CODE § 11201,
                                                               Hong Kong bank doing business in ET SEQ.;
                                                       21      California; and DOES 1 to 100, inclusive;
                                                                                                         (3) VIOLATION OF CAL.
                                                       22                     Defendant.                 COMMERCIAL CODE § 11202(b)(ii);
                                                       23                                                  (4) NEGLIGENCE
                                                       24
                                                                                                           DEMAND FOR JURY TRIAL
                                                       25
                                                       26
                                                       27
                                                       28                                              1                              CASE NO.
                                                                                                  COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 2 of 20 Page ID #:2




                                                           1                Plaintiff 800 Columbia Project, LLC (Plaintiff), a Washington limited liability
                                                           2   company, for its complaint against defendant CMB Wing Lung Bank, Ltd.,
                                                           3   (Defendant or Bank) alleges as follows:
                                                           4                                             I.     PARTIES
                                                           5                1.     Plaintiff is a limited liability company, registered in the State of
                                                           6   Washington, located at 2401 Utah Avenue South, Suite 305, Seattle, Washington,
                                                           7   98134.            Plaintiff is the owner of a real estate development located in Seattle,
                                                           8   Washington (Development).
                                                           9                2.     Defendant CMB Bank Wing Lung Bank, Ltd. is a Hong Kong Bank
                                                       10      doing business in Orange County, California through a branch located at 520 Newport
                                                       11      Center Drive, Suite 1600, Newport Beach, California.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   3.     Plaintiff is not aware of the true names or capacities, whether individual,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      corporate, associate or otherwise, of defendants sued herein as Does 1 through 10,
AKERMAN LLP




                                                       14      inclusive, or any of them, and therefore sues said defendants by such fictitious names,
                                                       15      and prays that their names and capacities, when ascertained, may be incorporated
                                                       16      herein by appropriate amendment hereto.
                                                       17                   4.     Plaintiff is informed and believes and based thereon alleges, that at all
                                                       18      times herein mentioned, each of the defendants was the agent, servant, representative,
                                                       19      alter ego, and/or employee of each of the other defendants, and in doing the things
                                                       20      hereinafter mentioned, was acting within the course and scope of his or its authority as
                                                       21      such agent, representative, servant and/or employee, with the ratification and consent
                                                       22      of each of the other co-defendants, respectively.
                                                       23                                    II.    JURISDICTION AND VENUE
                                                       24                   5.     This action is within the original jurisdiction of this Court by virtue of 28
                                                       25      U.S.C. § 1332 and diversity of citizenship, with an amount in controversy in excess of
                                                       26      $75,000.00, exclusive of interest and costs.
                                                       27
                                                       28                                                         2                                     CASE NO.
                                                                                                              COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 3 of 20 Page ID #:3




                                                           1                6.    This Court has diversity of citizenship jurisdiction because Plaintiff is
                                                           2   domiciled in the state of Washington, while Defendant is an individual domiciled in
                                                           3   Hong Kong and doing business in California.
                                                           4                7.    This Court has jurisdiction over the Defendant named herein because
                                                           5   Defendant does business in the state of California and has sufficient minimum
                                                           6   contacts within this district so that to render the exercise of jurisdiction by the courts
                                                           7   of this district permissible under traditional notion of fair play and substantial justice.
                                                           8                8.    Venue in this district satisfies the requirements of 28 U.S.C. § 1391(b)(2)
                                                           9   because a substantial part of the events or omissions giving rise to the claim occurred
                                                       10      in this district.
                                                       11                                    III.   FACTUAL ALLEGATIONS
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      A.           General background.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                   9.    This action arises out of Defendant's complete failure to implement
AKERMAN LLP




                                                       14      commercially reasonable methods of providing security against unauthorized wire
                                                       15      payment orders. As a result of Defendant's failure, Plaintiff has suffered a loss of over
                                                       16      6 million dollars, which amount Defendant refuses to refund to Plaintiff despite a clear
                                                       17      requirement to do so under California's Commercial Code. By this lawsuit, Plaintiff
                                                       18      seeks to recover its losses.
                                                       19                   10.   On July 26, 2019, Plaintiff opened a checking account with Defendant, at
                                                       20      Defendant's Newport Beach location, to hold funds for operating expenses in
                                                       21      connection with the Development (Account).
                                                       22                   11.   Upon opening its checking account with Defendant, Plaintiff received a
                                                       23      document entitled "CMB Wing Lung Bank U.S. Branch Account Opening Disclosures
                                                       24      & Notices (Customer Copy)" (Account Disclosure).                   The Account Disclosure
                                                       25      specifies that Defendant shall comply with the standards set forth in applicable
                                                       26      Federal laws and regulations. The Account Disclosure also provides that Plaintiff's
                                                       27      account "will be governed by the law of the State of California."
                                                       28                                                       3                                    CASE NO.
                                                                                                           COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 4 of 20 Page ID #:4




                                                           1                12.     Plaintiff used Defendant's wire transfer service to pay certain operating
                                                           2   expenses related to the Development, such as payments to its vendors (e.g., its general
                                                           3   contractor and insurance carrier).
                                                           4   B.           Defendant's representations regarding their security procedures.
                                                           5                13.     Defendant made representations concerning their payment order protocol
                                                           6   to Plaintiff—leading Plaintiff to think Defendant had implemented commercially
                                                           7   reasonable security practices and inducing Plaintiff to choose to bank and/or continue
                                                           8   to bank with Defendant.              Plaintiff relied on Defendant's representations, which
                                                           9   included without limitation:
                                                       10                         a. Representations included in the Account Disclosure, which was
                                                       11                           transmitted by Ms. Tong to Plaintiff, on or about July 26, 2019. The
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                           Account Disclosure stated Defendant was subject to the standards set
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                           forth in applicable anti-money laundering laws and federal and state
AKERMAN LLP




                                                       14                           regulations.
                                                       15                         b. An August 21, 2019 e-mail from Defendant to Plaintiff, wherein Ms.
                                                       16                           Tong set forth the Bank's security procedures for making wire transfers
                                                       17                           outside the United States. In an e-mail to Ms. Liang, Ms. Tong stated
                                                       18                           that for a wire payment to be made to a Chinese entity, the Bank "will
                                                       19                           need supporting document to explain the relationship between [Plaintiff]
                                                       20                           and this China entity, as well as what service it provides to the project,
                                                       21                           according to bank's KYC (Know-Your-Customer) and compliance
                                                       22                           requirements." A true and correct copy of Ms. Tong's August 21, 2019 e-
                                                       23                           mail is attached as Exhibit A and incorporated into the Complaint by this
                                                       24                           reference.
                                                       25                   14.     Plaintiff reasonably relied on Defendant's representations concerning
                                                       26      their security procedures in choosing and continuing to use Defendant for its banking
                                                       27      needs.
                                                       28                                                         4                                   CASE NO.
                                                                                                            COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 5 of 20 Page ID #:5




                                                           1                15.   Defendant, however, failed to implement, maintain, and/or enforce the
                                                           2   security procedures they claimed to have in place when executing Plaintiff's payment
                                                           3   orders for wire transfers.
                                                           4                16.   Specifically, and without limitation, Defendant's security procedures
                                                           5   failed to detect common forms of phishing, forged signatures and fake e-mail accounts
                                                           6   designed to impersonate account holders without said account holder's knowledge.
                                                           7   Defendant also failed to verify the business relationships between an account holder
                                                           8   and foreign payees/beneficiaries of wire transfers, failed to verify unauthorized
                                                           9   changes of payee/beneficiary information, and failed to detect irregularities and red
                                                       10      flags indicating fraud and unlawful activities.
                                                       11                   17.   As a result of Defendant's failures, omissions, and conduct, an unknown
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      unauthorized third-party (scammer) was able to make three fraudulent transfers in
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      January 2020 from Plaintiff's Account to unknown overseas Hong Kong bank
AKERMAN LLP




                                                       14      accounts in the total amount of $5,697,724.42.
                                                       15      C.           The parties' wire payment order process.
                                                       16                   18.   To initiate a payment order, Plaintiff was required to fill out a
                                                       17      "remittance application" provided by Defendant. A true and correct copy of a blank
                                                       18      remittance application is attached as Exhibit B and incorporated into the Complaint
                                                       19      by this reference.
                                                       20                   19.   When it came time for Plaintiff to submit a payment order, one of
                                                       21      Plaintiff's finance managers, Dong Liang a/k/a Kay Liang, would print out a blank
                                                       22      remittance application, fill in payment information in handwriting, sign the completed
                                                       23      remittance form, and then e-mail a scanned copy of her signed application to
                                                       24      plaintiff's other finance manager, Robert (Bob) Beeson for countersigning.
                                                       25                   20.   Upon receipt of Ms. Liang's signed remittance form, Mr. Beeson would
                                                       26      print out the scanned remittance form signed by Ms. Liang, countersign the printed
                                                       27      form, scan the double-signed form, and then e-mail the completed form to Defendant's
                                                       28                                                     5                                   CASE NO.
                                                                                                         COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 6 of 20 Page ID #:6




                                                           1   authorized representative Shasha Tong for processing. At all relevant times herein,
                                                           2   Ms. Tong worked at Defendant's Newport Beach location. Plaintiff would submit all
                                                           3   payment orders by e-mail to Ms. Tong.
                                                           4                21.   Between the account opening until January 2020 (when the subject
                                                           5   fraudulent wire payment orders took place), Defendant had been processing Plaintiff's
                                                           6   wire transfers to vendors on a regular basis without incident. Due to Defendant's
                                                           7   routine and regular processing of the wire transfers, Defendant was or should have
                                                           8   been familiar with Plaintiff's payment practices, including Plaintiff's regular payees
                                                           9   and payment beneficiaries.
                                                       10      D.           The scammer hacks Mr. Beeson's e-mail account.
                                                       11                   22.   Plaintiff is informed, believes, and thereupon alleges that the scammer
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      gained unauthorized access to Mr. Beeson's work e-mail account (Beeson E-mail
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      Account) through unknown means from an unknown location at an unknown time.
AKERMAN LLP




                                                       14                   23.   The scammer impersonated Mr. Beeson and sent fake e-mails
                                                       15      impersonating other of Plaintiff's employees, in a common hacking process known as
                                                       16      phishing. The scammer also used forged signatures on remittance applications.
                                                       17      F.           The fraudulent transfers.
                                                       18                   24.   In January 2020, due to Defendant's failure to implement a commercially
                                                       19      reasonable method of providing security against unauthorized payment orders, three
                                                       20      unauthorized wire transfers totaling $5,697,724.42 were made from Plaintiff's
                                                       21      Account to overseas bank accounts held by foreign companies wholly unknown and
                                                       22      unrelated to Plaintiff.
                                                       23                                       First Fraudulent Wire Transfer
                                                       24                   25.   The scammer first targeted Plaintiff's insurance premium payment of
                                                       25      $107,590.93 (First Payment) for January 2020 payable to its insurance carrier, First
                                                       26      Insurance Funding Corp., located in Northbrook, Illinois.
                                                       27
                                                       28                                                     6                                   CASE NO.
                                                                                                         COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 7 of 20 Page ID #:7




                                                           1                26.   On January 14, 2020, Ms. Liang prepared and signed the remittance
                                                           2   application in accordance with Plaintiff's customary procedure as outlined above.
                                                           3   First, she printed out an empty application form, handwrote the requested information
                                                           4   including amount and beneficiary, and signed the original physical copy. Then, that
                                                           5   same day, Ms. Liang e-mailed a scanned copy of the signed application to Mr. Beeson
                                                           6   for countersigning, copying Defendant's representative, Ms. Tong, on the e-mail.
                                                           7                27.   That same day, Mr. Beeson—in accordance with the customary
                                                           8   procedure outlined above—printed out the remittance application that had been signed
                                                           9   by Ms. Liang, counter-signed, scanned the double-signed application, and sent the
                                                       10      scanned copy to Ms. Tong for processing.
                                                       11                   28.   On January 15, 2020, after Mr. Beeson e-mailed the double-signed
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      remittance application to Defendant's representative Ms. Tong, the scammer e-mailed
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      Ms. Tong from the Beeson E-mail Account without Mr. Beeson's knowledge.
AKERMAN LLP




                                                       14                   29.   Impersonating Mr. Beeson, the scammer directed Ms. Tong to change the
                                                       15      beneficiary of the wire transfer advising Ms. Tong as follows:
                                                       16                         Please don't wire to the Lake Forest Bank and Trust tomorrow.
                                                                                  There's issues we need to settle with IRS and funds can't go
                                                       17
                                                                                  through to the account at the moment. You will have to wire
                                                       18                         the funds to company offshore bank account details below and
                                                                                  send wire copy as soon as it's done tomorrow.
                                                       19
                                                       20                   30.   The scammer then instructed Ms. Tong to make the payment to a foreign
                                                       21      bank account held by a trading company in Hong Kong named Chengfang Trade
                                                       22      Limited. Chengfang Trade is a third party with no business relationship with Plaintiff
                                                       23      whatsoever.
                                                       24                   31.   Ms. Tong responded to the Scammer's January 15 e-mail that same day,
                                                       25      agreeing to change the beneficiary for the payment order without any further
                                                       26      investigation. She simply advised:
                                                       27                         Well understood Bob. I'll cancel the scheduled wire now. To
                                                                                  initialize the new wire to the new beneficiary in your email
                                                       28                                                     7                                   CASE NO.
                                                                                                         COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 8 of 20 Page ID #:8




                                                           1                      below, could you please kindly send me another remittance
                                                                                  application form with the new beneficiary information and
                                                           2
                                                                                  signed by you and Kay/Jessie? If it's not easy to contact Kay
                                                           3                      today, you can try to have Jessie sign the form tonight. We'll
                                                                                  process the wire tomorrow as long as we can receive the signed
                                                           4
                                                                                  new remittance application form by early tomorrow morning.
                                                           5
                                                                            32.   Importantly, Ms. Tong did not implement the security protocols she
                                                           6
                                                               outlined in her own August 21, 2019 e-mail to Plaintiff. (See Exhibit A, Ms. Tong
                                                           7
                                                               stating the Bank "will need supporting document to explain the relationship between
                                                           8
                                                               [Plaintiff] and this China entity, as well as what service it provides to the project.)
                                                           9
                                                                            33.   The scammer then sent to Ms. Tong via the Beeson E-mail Account a
                                                       10
                                                               forged remittance application with the forged signatures of Ms. Liang and Mr. Beeson
                                                       11
                                                               requesting the First Payment be sent to Chengfang Trade.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                                            34.   Even a cursory examination of the appearance of the forged remittance
                                                       13
AKERMAN LLP




                                                               application indicates that the scammer cut and pasted the signatures from a prior
                                                       14
                                                               remittance application obtained from the Beeson E-mail Account. Other red flags
                                                       15
                                                               included that the forged remittance application was typed, rather than handwritten (as
                                                       16
                                                               was Plaintiff's customary procedure), and that fake e-mail addresses for Ms. Liang and
                                                       17
                                                               Ms. Chen were copied to the e-mail.
                                                       18
                                                                            35.   Defendant ignored its internal control policies and compliance protocol
                                                       19
                                                               by failing to verify a business relationship between Plaintiff and the fraudulent
                                                       20
                                                               beneficiary and whether the beneficiary had provided any services to Plaintiff.
                                                       21
                                                                            36.   Defendant also ignored the irregular circumstances surrounding the
                                                       22
                                                               change of beneficiary. The correct beneficiary of the First Payment was Plaintiff's
                                                       23
                                                               insurance carrier, First Insurance Funding Corp., an insurance company in Illinois.
                                                       24
                                                               The fraudulent beneficiary used by the Scammer, however, was a foreign entity in
                                                       25
                                                               Hong Kong. Defendant had been processing Plaintiff's payments to vendors on a
                                                       26
                                                               regular basis and were familiar with Plaintiff's payment practices and regular
                                                       27
                                                               beneficiaries.
                                                       28                                                     8                                    CASE NO.
                                                                                                          COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 9 of 20 Page ID #:9




                                                           1                37.   Defendant ignored and/or failed to detect these red flags. Defendant
                                                           2   never verified the change of beneficiary with Plaintiff by any means, and instead
                                                           3   caused the First Payment to be made to Chengfeng Trade on or about January 15,
                                                           4   2020.
                                                           5                                   Second Fraudulent Wire Transfer
                                                           6                38.   Just two days later, on January 17, 2020, the scammer targeted Plaintiff's
                                                           7   payment in the amount of $5,090,133.49 to its general contractor, Turner Construction
                                                           8   (Second Payment). Turner Construction is a construction contractor located in
                                                           9   Seattle, Washington.
                                                       10                   39.   That day, on January 17, 2020 at 6:36 a.m., Ms. Liang e-mailed Mr.
                                                       11      Beeson and Ms. Tong a remittance form for payment to Turner Construction in the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      amount of $5,090,133.49. Plaintiff prepared and transmitted the remittance form in
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      accordance with Plaintiff's customary procedure.
AKERMAN LLP




                                                       14                   40.   Two hours later, at 8:33 a.m., the scammer used a fake e-mail address
                                                       15      pretending to be Ms. Liang to send an e-mail to Ms. Tong stating yet again that the
                                                       16      payee needed to be changed. This fake remittance form revised the beneficiary from
                                                       17      Turner Construction to Guoy Trade Limited, with a bank account in Hong Kong.
                                                       18      Guoy Trade was a third-party in Hong Kong that had no business relationship with
                                                       19      Plaintiff whatsoever.
                                                       20                   41.   As was the case with the First Payment, even a cursory examination of
                                                       21      the appearance of the forged remittance application indicates that the scammer cut and
                                                       22      pasted the signatures from a prior remittance application obtained from the Beeson E-
                                                       23      mail Account. The same red flags present in the circumstances leading up to the First
                                                       24      Payment were present in this instance as well—the forged remittance application was
                                                       25      typed, rather than handwritten (as was Plaintiff's customary procedure), and fake e-
                                                       26      mail addresses purporting to belong to Ms. Liang and Ms. Chen were copied to the e-
                                                       27      mail.
                                                       28                                                       9                                   CASE NO.
                                                                                                           COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 10 of 20 Page ID #:10




                                                           1                42.   Notably, shortly before Defendant made the unauthorized transfer of the
                                                           2   Second Payment, Ms. Tong made a brief call to Mr. Beeson that lasted no longer than
                                                           3   one minute. During the call, Ms. Tong asked about the payment date, given the
                                                           4   occurrence of a public holiday. Despite having Mr. Beeson on the telephone line, Ms.
                                                           5   Tong requested no additional information about the payment or change in beneficiary.
                                                           6   Mr. Beeson, of course, was under the impression Ms. Tong was inquiring about the
                                                           7   payment to Turner Construction. Defendant never verified the accuracy of the payee
                                                           8   by any means prior to processing the payment pursuant to the falsified payment
                                                           9   instructions.
                                                       10                   43.   Defendant again ignored its internal control policies and compliance
                                                       11      protocol by failing to verify a business relationship between Plaintiff and the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      fraudulent beneficiary and whether the beneficiary had provided any services to
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      Plaintiff.
AKERMAN LLP




                                                       14                   44.   Defendant again ignored the irregular circumstances surrounding the
                                                       15      change of beneficiary. The correct beneficiary of the Second Payment is Plaintiff's
                                                       16      general contractor Turner Construction, a construction company located in Seattle,
                                                       17      Washington. The fraudulent beneficiary used by the scammer, however, is a foreign
                                                       18      trading company in Hong Kong. Defendant had been processing Plaintiff's payments
                                                       19      to vendors on a regular basis and had been familiar with Plaintiff's payment practices
                                                       20      and regular beneficiaries.
                                                       21                   45.   Defendant ignored and/or failed to detect these red flags. Defendant
                                                       22      never verified the change of beneficiary with Plaintiff by any means, and instead
                                                       23      caused the Second Payment to be made to Guoy Trade on or about January 17, 2020.
                                                       24                                       Third Fraudulent Wire Transfer
                                                       25                   46.   On January 28, 2020, the scammer sent an e-mail to Ms. Tong from the
                                                       26      hacked Beeson E-mail Account, attaching a fake remittance form bearing forged
                                                       27      signatures of both Ms. Liang and Mr. Beeson. Again, an ordinary examination of the
                                                       28                                                     10                                  CASE NO.
                                                                                                         COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 11 of 20 Page ID #:11




                                                           1   forged signatures shows that the forged signatures were cut and pasted by the
                                                           2   Scammer from prior application forms. Defendants again failed to detect the fake e-
                                                           3   mails that were red flags for wire fraud.
                                                           4                47.   This time, the fake remittance application directed Defendant to make a
                                                           5   payment of $500,000 for "Balance General Contractor Fee" to a bank account in Hong
                                                           6   Kong held by Guoy Trade (Third Payment). Defendant failed to detect the forgery
                                                           7   and transferred the Third Payment to Guoy Trade based on the forged remittance
                                                           8   form.
                                                           9                48.   Defendant ignored their internal control policies and compliance
                                                       10      protocols in sending a payment to an overseas account by failing to verify the business
                                                       11      relationships between Plaintiff and the fraudulent beneficiary and services it had
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      provided to Plaintiff.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                   49.   Defendant had been processing Plaintiff's payments to vendors on a
AKERMAN LLP




                                                       14      regular basis and was familiar with Plaintiff's monthly paying practice and regular
                                                       15      beneficiaries. It would have been nonsensical to make a general contractor payment to
                                                       16      a trading company in Hong Kong that had no business relationship with Plaintiff.
                                                       17                   50.   Defendant ignored and/or failed to detect these red flags and instead
                                                       18      caused the Third Payment to be made to Guoy Trade on or about January 28, 2020.
                                                       19      G.           Plaintiff formally objects to the fraudulent payments.
                                                       20                   51.   Reasonably   relying   on   Defendant's   representative   Ms.   Tong's
                                                       21      misrepresentation that no wire transfer would be made to foreign beneficiaries without
                                                       22      first receiving documents from Plaintiff verifying the beneficiary's business
                                                       23      relationship with Plaintiff and the services provided by the beneficiary, Plaintiff did
                                                       24      not discover the fraudulent transfers until January 28, 2020, when a vendor notified
                                                       25      Plaintiff about the vendor's failure to receive payment.
                                                       26                   52.   On or about January 28, 2020, Plaintiff notified Defendant via multiple
                                                       27      means about the three fraudulent wire transfers. Specifically, Plaintiff's employees
                                                       28                                                     11                                   CASE NO.
                                                                                                         COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 12 of 20 Page ID #:12




                                                           1   communicated with Ms. Tong by telephone regarding specific facts of the three
                                                           2   payments by phone. Plaintiff's employees also sent Ms. Tong e-mails and text
                                                           3   messages apprising Ms. Tong of Plaintiff's discovery of the fraudulent transfers.
                                                           4                53.   On or about January 29, 2020, Plaintiff provided Defendant with a
                                                           5   detailed written statement describing the details of the fraudulent payments.
                                                           6                54.   On April 8, 2020, Plaintiff's counsel e-mailed Defendant's counsel an
                                                           7   Objection to the Payments in connection with the three unauthorized remittance
                                                           8   transfers. The Objection expressly stated that Plaintiff objected to what the bank had
                                                           9   done in accepting the payment orders and considered Defendant liable for Plaintiff's
                                                       10      loss. Plaintiff also clearly notified Defendant that it intended to seek damages against
                                                       11      the Defendants in said letter. A true and correct copy of the April 8, 2020 objection
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      letter is attached as Exhibit C and incorporated into the Complaint by this reference.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      H.           Defendant's failure to investigate and assist in recovering the stolen funds.
AKERMAN LLP




                                                       14                   55.   Plaintiff is informed, believes, and thereupon alleges that, Defendant
                                                       15      failed to reasonably investigate the fraud; instead, Defendant instructed Plaintiff to
                                                       16      retain investigators to conduct necessary investigations. Sufficient investigation is
                                                       17      necessary for tracing and recovering the stolen funds. Defendant also failed to
                                                       18      reasonably assist Plaintiff to trace and recover the stolen funds.
                                                       19                   56.   As a result, Plaintiff has suffered substantial damages in addition to the
                                                       20      stolen funds and the interests thereof, including but not limited to costs and legal fees
                                                       21      incurred in investigating the fraud and in tracing and recovering the stolen funds.
                                                       22                                        FIRST CAUSE OF ACTION
                                                       23                                                    Fraud
                                                       24                                      (By Plaintiff against Defendant)
                                                       25                   57.   Plaintiff incorporates all of the above paragraphs as though fully set forth
                                                       26      herein.
                                                       27
                                                       28                                                       12                                    CASE NO.
                                                                                                           COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 13 of 20 Page ID #:13




                                                           1                58.   Defendant made specific representations regarding their security
                                                           2   procedures for wire transfers to overseas accounts.                Defendant knew these
                                                           3   representations were false in that there was no such policy and/or intention to
                                                           4   implement these procedures.
                                                           5                59.   Specifically, on August 21, 2019, Defendant, through its authorized
                                                           6   representative Ms. Tong, made false written statements via e-mail to Ms. Liang
                                                           7   regarding the Bank's security protocols for making wire transfers outside the United
                                                           8   States. Ms. Tong stated that for a wire payment to be made to a Chinese entity, the
                                                           9   Bank "will need supporting document to explain the relationship between [Plaintiff]
                                                       10      and this China entity, as well as what service it provides to the project, according to
                                                       11      bank's KYC (Know-Your-Customer) and compliance requirements." See Exhibit A.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   60.   Defendant knew its representations to Plaintiff were false and/or
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      Defendant made the representation recklessly and without regard for truth. In fact, the
AKERMAN LLP




                                                       14      representations were part of a larger effort to induce Plaintiff into continuing to use
                                                       15      Defendant for its banking needs.
                                                       16                   61.   Plaintiff did not know these representations were false, and reasonably
                                                       17      and foreseeably relied on the representations when made.
                                                       18                   62.   Defendant intended that Plaintiff rely on the representation as the
                                                       19      correspondence makes clear Defendant wanted Plaintiff to believe that Defendant had
                                                       20      reasonable security protocol in place.
                                                       21                   63.   Plaintiff in fact reasonably relied on Defendant's representation by
                                                       22      continuing to bank with Defendant including without limitation using Defendant's
                                                       23      wire transfer services to pay its vendors.
                                                       24                   64.   Plaintiff has suffered damages in an amount that is in excess of the
                                                       25      minimum jurisdiction of this Court.
                                                       26                   65.   Defendant's intentional misconduct described herein was carried out with
                                                       27      a conscious disregard of Plaintiff's rights, with the intent to unjustly profit at Plaintiff's
                                                       28                                                     13                                     CASE NO.
                                                                                                          COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 14 of 20 Page ID #:14




                                                           1   expense. Such conduct entitles Plaintiff to an award of punitive damages in an
                                                           2   amount appropriate to punish or set an example of the offending parties in an amount
                                                           3   to be determined at trial.
                                                           4                                      SECOND CAUSE OF ACTION
                                                           5                      Violation of California Commercial Code Section 11201 et seq.
                                                           6                                       (By Plaintiff against Defendant)
                                                           7                66.      Plaintiff incorporates all of the above paragraphs as though fully set forth
                                                           8   herein.
                                                           9                67.      California Commercial Code Section 11201, et. seq. applies to the
                                                       10      transactions subject to this complaint because they are wire transfers as defined in
                                                       11      Section 11103 of the Commercial Code. Such wire transfers were processed through
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Fedwire or through a similar wire transfer system that is used primarily between
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      financial institutions or between businesses.
AKERMAN LLP




                                                       14                   68.      Specifically, the First Payment, Second Payment, and Third Payment
                                                       15      were wire transfers that are the subject to California Commercial Code:
                                                       16                         a. $107,590.93 on or about January 15, 2020.
                                                       17                         b. $5,090,133.49 or or about January 17, 2020.
                                                       18                         c. 500,000 or about January 28, 2020.
                                                       19                   69.      Plaintiff is informed and believes and, on that basis, alleges that
                                                       20      Defendant failed to maintain commercially reasonable security procedures to verify
                                                       21      the identity of the persons requesting the funds to be transferred.
                                                       22                   70.      Plaintiff are informed and believe and, on that basis, alleges that to the
                                                       23      extent Defendant had in place a security procedure, it failed to follow said procedure,
                                                       24      including without limitation failing to follow it's the protocol outlined by Ms. Tong in
                                                       25      her August 21, 2019 e-mail. See Exhibit A.
                                                       26                   71.      Defendant's security procedure was not commercially reasonable because
                                                       27      Defendant failed to identify several obvious red flags, including without limitation, (a)
                                                       28                                                          14                                    CASE NO.
                                                                                                              COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 15 of 20 Page ID #:15




                                                           1   Plaintiff never transferred sums to beneficiaries similar to the ones in question; (b)
                                                           2   Defendant ignored its internal control policies and compliance protocol by failing to
                                                           3   verify a business relationship between Plaintiff and the fraudulent beneficiary and
                                                           4   whether the beneficiary had provided any services to Plaintiff; (c) the correct
                                                           5   beneficiaries of the three payments were domestic companies, while the changed
                                                           6   beneficiaries were foreign entities with foreign bank accounts; (d) Defendant had been
                                                           7   processing Plaintiff's payments to vendors on a regular basis and had been familiar
                                                           8   with Plaintiff's payment practices and regular beneficiaries—none of which included
                                                           9   the fraud sham companies; (e) wholly incorrect e-mail addresses were copied to the e-
                                                       10      mails containing payment orders; (f) the suspicious "last minute" change in
                                                       11      beneficiaries; and (g) the obviously-forged signatures.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   72.   Plaintiff is informed and believes and, on that basis, alleges that
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13      Defendant failed to properly follow reasonable security procedures to identify and
AKERMAN LLP




                                                       14      authenticate the persons requesting the transactions in question. Plaintiff is informed
                                                       15      and believes and, on that basis, alleges that Defendant through its representatives
                                                       16      failed to properly authenticate unauthorized individuals, failed to ask authenticating
                                                       17      questions to ascertain the identity of the person requesting the transfers at issue.
                                                       18                   73.   The wire transfers of funds from Plaintiff's Account in the total amount
                                                       19      of $5,697,724.42 were thus unauthorized transfers within the meaning of California
                                                       20      Commercial Code.
                                                       21                   74.   Defendant processed said unauthorized wire transfers without Plaintiff's
                                                       22      knowledge or consent.
                                                       23                   75.   Plaintiff is informed and believes, and on such basis alleges, that the
                                                       24      fraudulent and unauthorized transfer orders were, and continue to be, unenforceable
                                                       25      because they were not caused, directly or indirectly, by Plaintiff, by an agent of
                                                       26      Plaintiff, by one who obtained authorized access to the Account, or by one who
                                                       27      obtained information facilitating the breach of any "Security Procedure" from the
                                                       28                                                     15                                   CASE NO.
                                                                                                          COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 16 of 20 Page ID #:16




                                                           1   control of Plaintiff or any agent of Plaintiff, pursuant to California Commercial Code
                                                           2   Section 11203.
                                                           3                76.     Plaintiff notified Defendant of the fact that the transfers were
                                                           4   unauthorized within the statutory period defined in California Commercial Code
                                                           5   Sections 11505 and 11204 of the Commercial Code. See Exhibit C.
                                                           6                77.     Defendant is obligated to refund said fraudulent wire transfers to Plaintiff
                                                           7   under Section 11204 of the Commercial Code. Defendant failed to do so.
                                                           8                78.     As a result of Defendant's failure to adhere to statutory requirements and
                                                           9   to implement reasonable security procedures used by similarly situated banks and
                                                       10      customers, Plaintiff was damaged in the amount of $5,697,724.42 plus interest as
                                                       11      allowed by law.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                                         THIRD CAUSE OF ACTION
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                         Violation of California Commercial Code Section 11202(b)(ii)
AKERMAN LLP




                                                       14                                        (By Plaintiff against Defendant)
                                                       15                   79.     Plaintiff incorporates all of the above paragraphs as though fully set forth
                                                       16      herein.
                                                       17                   80.     Defendant was, and is, required to accept and process payment orders in
                                                       18      "good faith" as set forth in California Commercial Code Section11202(b)(ii).
                                                       19                   81.     Defendant was, and is, required to employ "reasonable commercial
                                                       20      standards of fair dealing" in its acceptance and processing of payment orders as set
                                                       21      forth in California Commercial Code Section11202(b)(ii).
                                                       22                   82.     Defendant did not accept and process the wire transfers at issue in "good
                                                       23      faith" when it allowed the three transfers to be processed without following the
                                                       24      security protocol outlined in Ms. Tong's August 21, 2019 e-mail.
                                                       25                   83.     Defendant did not accept and process the wire transfers in "good faith" in
                                                       26      it allowed a total of $5,697,724.42 to be transferred over a two-week period to
                                                       27
                                                       28                                                         16                                    CASE NO.
                                                                                                             COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 17 of 20 Page ID #:17




                                                           1   destinations to which Plaintiff had never previously transferred funds and in the
                                                           2   presence of the red flags detailed above.
                                                           3                84.      Defendant did not employ "reasonable commercial standards of fair
                                                           4   dealing" in its acceptance and processing of the wire transfers as required
                                                           5   under California Commercial Code section 11202. Defendant is therefore required to
                                                           6   refund the full amount of the three unauthorized orders, plus interest as allowed by
                                                           7   law.
                                                           8                                       FOURTH CAUSE OF ACTION
                                                           9                                                   Negligence
                                                       10                                          (By Plaintiff against Defendant)
                                                       11                   85.      Plaintiff incorporates all of the above paragraphs as though fully set forth
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      herein.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                   86.      Defendant owed a duty of care to Plaintiff.
AKERMAN LLP




                                                       14                   87.      Defendant breached its duty of care by the following actions and/or
                                                       15      inactions:
                                                       16                         a. failing to follow its own security procedure as outlined in Ms. Tong's
                                                       17                            August 21, 2019 e-mail;
                                                       18                         b. failing to verify payment details prior to and after transfer of the three
                                                       19                            payment orders;
                                                       20                         c. failing to detect the fake e-mail addresses on outgoing e-mails attaching
                                                       21                            the forged remittance applications;
                                                       22                         d. failing to detect the irregularities surrounding the circumstances leading
                                                       23                            up to the forged remittance applications;
                                                       24                         e. failing to establish, implement, maintain, and enforce sufficient
                                                       25                            compliance programs to detect and prevent wire fraud with due care prior
                                                       26                            to the fraudulent transfers;
                                                       27
                                                       28                                                           17                                   CASE NO.
                                                                                                               COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 18 of 20 Page ID #:18




                                                           1                      f. failing to comply with industry standards and applicable anti-money
                                                           2                         laundering laws and regulations with due care prior to and after the
                                                           3                         fraudulent transfers;
                                                           4                      g. failing to assist Plaintiff in recovering the stolen funds with due care after
                                                           5                         the fraudulent transfers;
                                                           6                      h. failing to hire, train, manage, instruct, and supervise their employees with
                                                           7                         due care;
                                                           8                      i. failing to receive, transmit, keep, maintain, handle, and store customers'
                                                           9                         sensitive information with due care; and
                                                       10                         j. failing to design, set, install, operate, maintain, and secure its information
                                                       11                            systems,    including    electronic   information   system    and    physical
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                            documentations and things, with due care which enabled the scammer to
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                            access, copy, read, or otherwise obtain customers' sensitive information.
AKERMAN LLP




                                                       14                   88.      Defendant's above negligent acts were substantial factors in causing
                                                       15      Plaintiff's harm.
                                                       16                   89.      Plaintiff has suffered and continues to suffer damages in an amount not
                                                       17      less than $5,697,724.42, and additional amounts according to proof.
                                                       18                                              PRAYER FOR RELIEF
                                                       19                   WHEREFORE, Plaintiff prays for Judgment against Defendant, as follows:
                                                       20      On the First Cause of Action:
                                                       21                   1.       For compensatory damages in the sum of $5,697,724.42;
                                                       22                   2.       For prejudgment interest at the legal rate of ten percent (10%) per annum;
                                                       23                   3.       For punitive damages in an amount to be proven at trial;
                                                       24                   4.       For costs of suit; and
                                                       25                   5.       For such other and further relief that the court shall deem just and proper.
                                                       26      On the Second Cause of Action:
                                                       27                   1.       For compensatory damages in the sum of $5,697,724.42;
                                                       28                                                           18                                     CASE NO.
                                                                                                                 COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 19 of 20 Page ID #:19




                                                           1                2.   For prejudgment interest at the legal rate of ten percent (10%) per annum;
                                                           2                3.   For costs of suit; and
                                                           3                4.   For such other and further relief as the court may deem proper
                                                           4   On the Third Cause of Action:
                                                           5                1.   For compensatory damages in the sum of $5,697,724.42;
                                                           6                2.   For prejudgment interest at the legal rate of ten percent (10%) per annum;
                                                           7                3.   For costs of suit; and
                                                           8                4.   For such other and further relief as the court may deem proper
                                                           9   On the Fourth Cause of Action:
                                                       10                   1.   For compensatory damages in the sum of $5,697,724.42;
                                                       11                   2.   For prejudgment interest at the legal rate of ten percent (10%) per annum;
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   3.   For costs of suit; and
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13                   4.   For such other and further relief as the court may deem proper
AKERMAN LLP




                                                       14      On All Causes of Action:
                                                       15                   1.   For actual damages according to proof on each cause of action for which
                                                       16      such damages are available;
                                                       17                   2.   For special damages, according to proof on each cause of action for
                                                       18      which such damages are available;
                                                       19                   3.   For compensatory damages, according to proof on each cause of action
                                                       20      for which such damages are available;
                                                       21                   4.   For restitution according to proof on each cause of action for which such
                                                       22      damages are available;
                                                       23                   5.   For exemplary and punitive damages according to proof on each cause of
                                                       24      action for which such damages are available;
                                                       25                   6.   For declaratory and injunctive relief, as appropriate;
                                                       26                   7.   For reasonable attorney's fees incurred in this action as allowed by law;
                                                       27                   8.   For costs of suit incurred in this action; and
                                                       28                                                       19                                   CASE NO.
                                                                                                           COMPLAINT
                                                               56456655;1
                                                           Case 8:21-cv-00278-JLS-ADS Document 1 Filed 02/11/21 Page 20 of 20 Page ID #:20




                                                           1                9.    For such other and further relief as the Court deems just and proper.
                                                           2                                    DEMAND FOR JURY TRIAL
                                                           3                Plaintiff hereby demands trial by jury.
                                                           4
                                                           5   Dated: February 11, 2021                                     AKERMAN LLP
                                                           6
                                                                                                                      By: /s/ Alicia Y. Hou
                                                           7                                                                 Alicia Y. Hou
                                                                                                                             Haley C. Greenberg
                                                           8                                                          Attorneys for Plaintiff 800 Columbia
                                                                                                                      Project, LLC
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28                                                       20                                     CASE NO.
                                                                                                            COMPLAINT
                                                               56456655;1
